DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edward Caja on March 2, 2022.

Claims
1. (Currently Amended) An automatic teller machine (ATM), comprising: 
a display; 
one or more memory devices storing software instructions; 
and one or more processors configured to execute the software instructions to perform operations to: 
detect, via a detection device within the ATM configured to detect telecommunication devices in a proximity of the ATM, that a smart phone carried by a user is within a predefined distance of the ATM; 
issue a notification, the notification indicating that a telecommunication device is within the predefined distance; 
display, in response to receiving the notification, 

receive a digital signature from a mobile application on the smart phone;
authenticate the user based on the digital signature; 
compare the captured time intervals with the plurality of time intervals, resulting in a comparison, the comparison determining a match exists between the first captured time interval and the first displayed time interval, and that a match exists between the second captured time interval and the second displayed time interval; and
allow access to a customer account via the ATM based at least in part on the comparison.

2. (Cancelled).

3. (Previously Presented) The ATM of claim 1, wherein: 
the series of images comprises at least one quick response (QR) code; and 
the allowing of access to the customer account is based on a comparison of at least one QR code captured by the smart phone with the at least one QR code displayed by the display.  

4. (Cancelled).

5. (Previously Presented) The ATM of claim 1, wherein the one or more processors are further configured to execute the software instructions to perform operations comprising: 
receive identifying information from a mobile application on the smart phone via the direct communication channel, the identifying information comprising one or more of a customer name, a customer billing address, a customer mailing address, a customer account number, a customer phone number, a customer email address, a customer birthday, and a customer social security number; 
receive, from a service provider, a service provider verification code, the service provider verification code indicating that the service provider has authenticated the user to access a customer account based on identifying information provided through the mobile application on the smart phone; and 
authenticate the user based on the identifying information and the service provider verification code.


detecting, via a detection device within the ATM configured to detect telecommunication devices in a proximity of the ATM, that a smart phone carried by a user is within a predefined distance of the ATM; issuing a notification, the notification indicating that a telecommunication device is within the predefined distance; 
displaying, at the ATM in response to receiving the notification 
receiving, at the ATM from the smart phone of the user via a direct communication channel, captured time intervals corresponding to times between when each image in the series of images was displayed, the captured time intervals comprising at least a first captured time interval and a second captured time interval; 
receiving a digital signature from a mobile application on the smart phone; and authenticate the user based on the digital signature;
comparing, via a processor of the ATM, the captured time intervals with the plurality of time intervals, resulting in a comparison, the comparison determining a match exists between the first captured time interval and the first displayed time interval, and that a match exists between the second captured time interval and the second displayed time interval; and 
allowing access to a customer account via the ATM based at least in part on the comparison.

7. (Cancelled).

8. (Previously Presented) The method of claim 6, further comprising: 
receiving, at the ATM via the direct communication channel, identifying information from a mobile application on the smart phone, the identification comprising one or more of a user name, a user billing address, a user mailing address, a user account number, a user phone number, a user email address, a user birthday, and a user social security number;
receive, from a service provider, a service provider verification code, the service provider verification code indicating that the service provider has authenticated the user to access a customer account based on identifying information provided through the mobile application on the smart phone; and
authenticating, via the processor, the user based on the identifying information.

9. (Previously Presented) The method of claim 6, wherein the series of images comprises at least one quick response (QR) code.

10. (Previously Presented) The method of claim 6, further comprising: 
generating, via the processor, the series of images only upon detecting the smart phone within a predetermined distance of the ATM.

11. (Cancelled).

12. (Cancelled).

13. (Currently Amended) A system, comprising:
an ATM; and 
a smart phone carried by a user,
wherein:
the ATM detects, via a detection device within the ATM configured to detect telecommunication devices in a proximity of the ATM, that the smart phone is within a predefined distance of the ATM; issues a notification, the notification indicating that a telecommunication device is within the predefined distance; 
in response to receiving the notification, the ATM displays, via a display 
the smart phone captures, via a camera, the series of images; 
the ATM receives a digital signature from a mobile application on the smart phone; and authenticates the user based on the digital signature;
the smart phone transmits to the ATM, via a direct communication channel, captured time intervals corresponding to times between when each image in the series of images was displayed, the captured time intervals comprising at least a first captured time interval and a second captured time interval; 
the ATM compares, via a processor, the captured time intervals with the plurality of time intervals, resulting in a comparison, the comparison determining a match exists between the first captured time interval and the first displayed time interval, and that a 
the ATM allows access to a customer account via the ATM based at least in part on the comparison.

14. (Currently Amended) The system of claim 13, wherein: 
the ATM receives identifying information from a mobile application on the smart phone via the direct communication channel, the identifying information comprising one or more of a user name, a user billing address, a user mailing address, a user account number, a user phone number, a user email address, a user birthday, and a user social security number; and receiving, from a service provider, a service provider verification code, the service provider verification code indicating that the service provider has authenticated the user to access a customer account based on identifying information provided through the mobile application on the smart phone[[.]].

15. (Previously Presented) The system of claim 13, wherein the series of images comprises at least one quick response (QR) code.

16. (Cancelled).

17. (Cancelled).

18. (Previously Presented) The system of claim 13, wherein: 
a mobile application on the smart phone receives a challenge at the mobile application from the ATM; and 
the mobile application transmits a reply to the challenge to the ATM.

19. (Canceled)

20. (Previously Presented) The ATM of claim 1, wherein each time interval in the plurality of time intervals is random, such that the plurality of time intervals comprises a plurality of distinct time between displaying of an image in the series of images.

21. (Previously Presented) The method of claim 6, wherein each time interval in the plurality of time intervals is random, such that the plurality of time intervals comprises a plurality of distinct time between displaying of an image in the series of images.

.


Allowable Subject Matter

Claims 1, 3, 5, 6, 8-10, 13-15, 18, and 20-22 are allowed.  

Examiner’s Statement of Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  In light of Applicant's remarks, Examiner agrees that the cited reference(s) of Varadarajan (US 2015/0088758 A1), Varadarajan (2011/0238573 A1), and Stanley (US 2014/0229373 A1) do not disclose, teach, or suggest the claimed invention.  Varadarajan teaches a system for authenticating user to ATMs and other secure machines for cardless transactions.  Varadarajan teaches a system for conducting ATM transaction without the use of an ATM, using a mobile user device.  Stanley teaches a system and method that facilitates cardless ATM transactions.  However, the prior art of record fails to anticipate or render obvious the claimed invention.  Specifically, the prior art of record fails to anticipate or render obvious the limitations “in response to receiving a notification indicating that a telecommunication device is within a predefined distance; an ATM displays, via a display, a series of images, with a respective time interval occurring between displaying each image in the series of images, resulting in a code as the series of images and a plurality of time intervals, the plurality of time intervals comprising at least a first displayed time interval and a second displayed time interval; the smart phone captures, via a camera, the series of images; the ATM receives a digital signature from a mobile application on the smart phone; and authenticates the user based on the digital signature; the smart phone transmits to the ATM, via a direct communication channel, captured time intervals corresponding to times between when each image in the series of images was displayed, the captured time intervals comprising at least a first captured time interval and a 

The claimed invention is also patent eligible because the claimed invention is not directed to an abstract idea.  The claimed invention is not directed to an abstract idea because the judicial exception of detecting that the smart phone is within a predefined distance of the ATM; issuing a notification, the notification indicating that a telecommunication device is within the predefined distance; in response to receiving the notification, displaying a series of images, with a respective time interval occurring between displaying each image in the series of images, resulting in a code as the series of images and a plurality of time intervals, the plurality of time intervals comprising at least a first displayed time interval and a second displayed time interval; capturing the series of images; receiving a digital signature from a mobile application on the smart phone; and authenticating the user based on the digital signature;  transmitting to the ATM captured time intervals corresponding to times between when each image in the series of images was displayed, the captured time intervals comprising at least a first captured time interval and a second captured time interval; comparing the captured time intervals with the plurality of time intervals, resulting in a comparison, the comparison determining a match exists between the first captured time interval and the first displayed time interval, and that a5Application No. 16/541,431Docket No.: 142743.505433 (IDF3563)Amendment dated September 17, 2021 After Non-Final Office Action of June 17, 2021match exists between the second captured time interval and the second displayed time interval; and allowing access to a customer account based at least in part on the comparison is accompanied by the additional limitations of an ATM and a smart phone carried by a user, as recited in claim 13.  Similar limitations are found in independent claims 1 and 6 as well as all dependent claims by reference.  The additional limitations serve to integrate the judicial exception into the practical application of providing additional security to cardless ATM transactions, thereby making the claimed invention patent eligible.  In addition, the 

For these reasons, claims 1, 3, 5, 6, 8-10, 13-15, 18, and 20-22 are deemed to be allowable over the prior art of record.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drummond (US 20140156526-A1) discloses a system and method for the use of an automated banking machine for the purpose of reading data from a card and accessing financial accounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 12:00 pm - 8:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        March 4, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698